Gregory, J.
Glidewell sued Crist before a justice of the peace for an injury done to the hogs of the former by the dogs of the latter. The defendant appeared, and on trial the *397justice rendered judgment against tbe defendant for $28. He appealed to tbe Common Pleas Court. Tbe case was tried by a jury; verdict and judgment against tbe defendant for $15. Tbe appellant moved tbe court below to tax tbe costs of tbe appeal, including tbe costs wbicb accrued in tbe Common Pleas Court, to tbe plaintiff, on tbe ground that tbe judgment of tbe justice bad been reduced five dollars and upwards. Tbe court overruled tbe motion, and rendered judgment for full costs. Tbis was error. Robinson v. Skipworth, 23 Ind. 311. 2 G. & H., § 70, p. 597.
T. B. Adams and F. Berry, for appellant.
II. C. Hanna, for appellee.
Tbe judgment for costs is reversed, with costs, and tbe cause remanded to said court, with directions to render judgment in accordance witb tbis opinion.